Citation Nr: 0305857
Decision Date: 03/27/03	Archive Date: 06/02/03

DOCKET NO. 95-27 806               DATE MAR 27, 2003

On appeal from the Department of Veterans Affairs Regional Office in Buffalo,
New York

THE ISSUE 

Entitlement to service connection for post-traumatic stress disorder. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United States 

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty in the United States Army from May 1966 to
April 1968, including service in the Republic of Vietnam from March 1967 to
April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal
from a rating decision of March 1995 from the Department of Veterans Affairs
(VA) Regional Office (RO) in Buffalo, New York, which determined that new and
material evidence had not been submitted to reopen the claim for service
connection for post-traumatic stress disorder (PTSD).

This case was previously before the Board in April 1997, at which time the
Board remanded the case to the RO for readjudication of the issue of whether
new and material evidence had been submitted to reopen the claim for service
connection for PTSD. That action was satisfactorily, completed, and the RO
again determined that new and material evidence had not been submitted to
reopen the claim for service connection for PTSD. The case was then returned
to the Board.

This case was again before the Board in May 2000, at which time the Board
determined that new and material evidence had been submitted to reopen the
claim for service connection for PTSD, and remanded the case to the RO for
additional development of the evidence, including advising the claimant and
his representative of the need to submit evidence from Dr. Norman Quirion of
the VAMC, Bath, New York, to the effect that the claimant suffers from PTSD;
to further advise then that, if another medical professional has rendered a
diagnosis of PTSD, he should obtain a statement from that individual and
forward it to the RO for consideration; and to provide information to the RO
as to the approximate dates and circumstances under which he was instructed
by such psychologist of the reported diagnosis of PTSD. The RO was further
instructed to obtain all treatment records of the claimant from the VAMC,
Bath. New York, concerning the veteran's claimed PTSD which were not already
on file, and to ascertain the whereabouts of Dr. Quirion and attempt to
obtain a statement from him as to whether he found the

- 2 -

claimant to be suffering from PTSD. The RO was further instructed to
accomplish all necessary development, including obtaining specific
information from the claimant as to the details of his claimed stressors, to
order to determine whether the stressor information is such that a request
for verification can be made to the United States Center for Research of Unit
Records (USASCRUR); and to determine whether a VA PTSD examination was deemed
warranted. The requested actions have been satisfactorily completed and the
case is now before the Board for further appellate consideration.

There has been a significant change in the law with the enactment of the
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475. 3(a), 114 Stat.
2096. 2097- 98 (2000) [codified as amended at 38 U.S.C.A. 5102. 5103, 5103A,
and 5107 (West Supp. 2002)]. This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect to the duty to
assist, and supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West. 12 Vet. App. 477 (1999).
withdrawn sub nom. Morton v. Gober. No. 96-1517 (U.S. Vet. App. Nov. 6. 2000)
(per curiam order) (holding that VA cannot assist in the development of a
claim that is not well grounded). The VCAA is applicable to all claims filed
on or after the date of enactment. November 9, 2000, or filed before the date
of enactment and not yet final as of that date. See Karnas v. Derwinski, 1
Vet. App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308. 312-13 (1991), the Court held that
where a statute or regulation changes during the appellate process, the
version more favorable to the claimant shall apply. VA's General Counsel has
determined, in a precedential opinion that the Board is bound to follow, that
the VCAA is more favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00: Janssen v. Principi, 15 Vet. App. 123 (2001)
(per curiam).

Final regulations to effectuate the VCAA were published on August 29, 2001
with the same effective date of the VCAA. November 9. 2000. Except for the
amendment to 38 CFR 3.156(a). the second sentence of 38 CFR 3.159(c), and 38
CFR 3.159(c)(4)(iii), effective August 29, 2001. governing reopening of

- 3 -

previously and finally denied claims, the provisions of this final rule apply
to any claim for benefits received by VA on or after November 9, 2000, as
well as to any claim filed before that date but not decided by VA as of that
date. As the instant appeal does not address a reopened claim. the revised
regulations pertaining to reopened claims are inapplicable to this appeal.

The record shows that the claimant and his representative were notified of
the provisions of the VCAA by RO letter of March 27, 2002, which informed
them of VA's duty to notify them of the information and evidence necessary to
substantiate the claim and to assist them in obtaining all such evidence.
That letter also informed the claimant and his representative which part of
that evidence would be obtained by the RO and which part of that evidence
would be obtained by the claimant, pursuant to Quartuccio v. Principi, 16
Vet. App. 183, 187 (2002) requiring VA to notify the claimant of what
evidence he or she was required to provide and what evidence the VA would
attempt to obtain).

The claimant and his representative were also provided a Supplemental
Statement of the Case on December 5., 2002. which informed them of the issue
on appeal, the evidence considered, the adjudicative actions taken, the
pertinent law and regulations pertaining to service connection generally and
PTSD specifically the decision reached, and the reasons and bases for that
decision. That Supplemental Statement of the Case also notified the claimant
and his representative of VA's duty to assist them by obtaining all evidence
in the custody of military authorities or maintained by any other federal,
State or local government agency, as well as any medical, employment, or
other non-government records which are pertinent or specific to that claim;
and which the claimant identified and provided record release authorizations
permitting VA to obtain those records. Further, that Supplemental Statement
of the Case informed the claimant and his representative that should efforts
to obtain records identified by the claimant prove unsuccessful for any
reason which the claimant could remedy, the VA would notify the claimant and
advise him that the ultimate responsibility for furnishing such evidence lay
with the claimant.

4 -

The Board finds that all relevant evidence necessary for an equitable
disposition of the instant appeal has been obtained by the RO, and that VA's
duty of notification to the claimant and his representative of required
information and evidence and of its duty to assist them in obtaining all
evidence necessary to substantiate the issue on appeal have been fully met.
The RO has obtained the claimant's complete service medical, personnel, and
administrative records, as well as all private or VA medical evidence
identified by the claimant. The RO has further scheduled a personal hearing
before an RO Hearing Officer, but the claimant failed to appear for that
hearing. Neither the appellant nor his representative have argued a notice or
duty to assist violation under the VCAA, and the Board finds that there is no
question that the appellant and his representative were fully notified and
aware of the type of evidence required to substantiate the claim. In view of
the extensive factual development in the case, as demonstrated by the Board's
April 1997 and May 2000 remands and the record on appeal, the Board finds
that there is no reasonable possibility that further assistance would aid in
substantiating this appeal. For those reasons, further development is not
necessary for compliance with the provisions of 38 U.S.C.A. 5103 and 5103A
(West Supp. 2002).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the
instant appeal has been obtained by the RO. and VA's duty of notification to
the claimant of required information and evidence and its duty to assist him
in obtaining all evidence necessary to substantiate his claim have been fully
met.

2. The claimant did not engage in combat against the enemy while on active
duty.

3. The record is devoid of competent medical evidence diagnosing PTSD in the
claimant, and there is no showing that any claimed stressor actually
occurred.

4. The claimant has been diagnosed with a personality disorder.

5 - 
CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service. 38 U.S.C.A.
1110, 5013, 51O3A (West 1991 & Supp. 2002): 38 C.F.R. 3.303(a), 3.303(d), 
3.303(f) (prior to and on and after March 7, 1997)

2. Personality disorders, as such, are not diseases or injuries within the
meaning of applicable legislation providing for payment of VA compensation
benefits. 38 C.F.R. 3.303(c), Part 4. 4.9, 4.127 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Evidence

As noted, the claimant served on active duty in the United States Army from
May 1966 to April 1968, including service in the Republic of Vietnam from
March 1967 to April 1968.

The claimant's DD Form 214 shows that the claimant's military occupational
specialty (MOS) was meteorologist (93F); that he received no combat awards or
decorations that he did not receive the Purple Heart Medal, and that he was
not a Prisoner of War (POW).

The service medical records include a report of medical history completed by
the claimant at the time of his service entrance examination cited a history
of depression, excessive worry and nervous trouble. A physician's summary of
defects noted that the claimant asserted that he was nervous and anxious, and
stuttered in the past. The claimant's service entrance examination, conducted
in June 1965, showed that the claimant's psychiatric evaluation was normal,
and his profile disclosed no abnormalities or limitations. The service
medical records are silent for complaint, treatment, findings or diagnosis of
a psychiatric disability. A report of medical history prepared by the
claimant at the time of service separation

- 6 -

denied any history of frequent or terrifying nightmares, depression or
excessive worry, or nervous trouble of any sort. His service separation
examination showed that his psychiatric evaluation was normal, and his
profile disclosed no abnormalities or limitations.

The claimant's original application for VA disability compensation benefits
(VA Form 21-526), received In November 1968, made no mention of PTSD or other
psychiatric disorder. A report of VA general medical examination, conducted
in January 1969, showed that his psychiatric evaluation was grossly normal.

In an application for VA disability compensation and pension benefits (VA
Form 21-526), received in January, 1974, the claimant asserted that he was a
drug user while in the Republic of Vietnam in 1967-68, but was never
hospitalized. That document made no mention of PTSD or other psychiatric
disability.

In a Statement in Support of Claim (VA Form 21-4138), submitted in September
1974, the veteran claimed service connection for a nervous condition which
began while in service in the Republic of Vietnam. He alleged that while in
Vietnam, he became extremely tense and nervous and began taking drugs; that
he saw a service psychiatrist at Nha Trang, but he insisted that the claimant
incriminate himself before he would provide any treatment; that the claimant
declined to do so, and thus received no treatment. He further related that he
had been treated since service separation by Drs. Benjamin Pollock and Henry
Nasrallah. and that he had been granted Social Security Administration
disability benefits for his nervous condition.

A June 1973 report of psychiatric evaluation of the claimant, prepared by Dr.
Pollock, a private psychiatrist, cited the claimant's history of accidents,
disturbed behavior, nervousness, and psychiatric illnesses since coming to
work for Delco Products in 1966, and noted that he had been admitted to
Strong Memorial Hospital in October 1972, with subsequent outpatient clinic
treatment. The reporting physician further cited an interview with the
claimant in June 1973, in which he found him to be extremely depressed and
frightened about his conduct extending over many years, and in which the
claimant offered a great amount of historical and

- 7 

delusional material. The claimant was noted to be currently under the care of
Dr. Henry Nasrallah in the outpatient clinic at Strong Memorial Hospital. The
claimant related a history of at least 10 arrests, the first while in high
school in 1962, for disturbing the peace, and subsequently disorderly
conduct, public intoxication and assaults; and noted that he cannot drink,
but continues to do so, which causes his ulcer to bleed with stomach pain and
tarry stools. The claimant alleged that while in the military, he used a
great amount of drugs, including opium, LSD, hashish, amphetamines, reds, and
cocaine by mouth and intravenously, but never particularly used heroin, and
stated that he had taken hallucinogenic drugs in Vietnam and 400 to 500 times
from 1967 to the past year. He further asserted that his former psychiatrist
was hostile to him because that psychiatrist perceived him to be the
embodiment of evil. The claimant asserted that he had experienced problems
for many years because of his assaults, drunken behavior, and other problems,
including arrests, which he attributed to the misconduct of various members
of his family. He further asserted that he had discontinued taking LSD and
mescaline about 14 months prior to the interview, complaining of visual
hallucinations of lions or dogs dashing around, flashbacks, seeing distorted
abstract faces leering at him, and drapes seeming to breathe on him. The
examining psychiatrist diagnosed a longstanding paranoid schizophrenia in a
psychopathic individual who had never been able to adjust to society despite
good intelligence, and noted symptoms of flashbacks with auditory and visual
hallucinations and distortions, with command hallucinations and threats, and
beliefs that people are hostile, so that he has thought of killing or harming
himself or others.

Dr. Henry Nasrallah did not respond to a request for copies of the claimant's
treatment records.

A ratings decision of November 1974 denied service connection for a
schizophrenia reaction, paranoid type, as not shown in service or during the
initial postservice year. The claimant was notified of that decision and of
his right to appeal.

In January 1974, the claimant submitted another application for VA disability
pension benefits because of a nervous condition. That claim was denied, and
the claimant was notified of that decision and of his right to appeal.

In December 1985, the claimant submitted another application for VA
disability compensation benefits, seeking service connection for a nervous
condition and paranoid schizophrenia. He enclosed medical evidence in support
of that claim. That additional evidence included a letter from Dr. Russell
Barton, dated in March 1980, which stated that he had seen the claimant on
that date, and that he suffers from schizophrenia with persecutory ideas and
bizarre behavior, including shaving his head, becoming tattooed, exhibiting
himself, and occasional belligerence. Another letter from Dr. Barton, dated
in February 1982, stated that he had seen the claimant at monthly intervals
since September 1976, following the death of his former psychiatrist (Dr.
B.P.), who had treated the claimant since December 1974. He stated, in
pertinent part, that the claimant suffers from paranoid schizophrenia which
was occurring in the background of a mixed personality disorder.

A third letter from Dr. Barton, dated in November 1985, stated that he first
saw the claimant in September 1996; that the claimant had been a patient of
Dr. B.P. now deceased; and that he had seen the claimant every four to six
weeks. He stated that the claimant has a chronic paranoid schizophrenic
disorder, with persecutory ideas and bizarre behavior, including shaving his
head, becoming tattooed pretty well all over, wearing earrings in his nipples
and his ears, and occasionally drinking to excess and becoming belligerent
and ending up in jail.

By RO letter of January 7, 1986. the claimant and his representative were
informed that his claim for service connection for a nervous condition had
previously been  denied and that to reopen that claim, he must submit
evidence showing the condition was incurred in or aggravated by service.

9 -

In a Statement in Support of Claim (VA Form 21-4138). submitted in December
1988. the veteran claimed service connection for PTSD, asserting that he was
currently hospitalized at the VAMC, Buffalo.

By RO letter of January 20. 1989. the claimant was asked to complete and
submit a statement providing detailed information about the dates,
approximate times, and places that inservice stressors occurred, as well as
his unit of assignment at that time: a full description of the stressful
events: and the full names, ranks of any other personnel involved and the
names of any witnesses. He was further asked to provide the names and
addresses of any doctors or hospitals where he had received any treatment for
a nervous problem since service separation. and the dates of such treatment.
as well as statements from individuals who had observed his condition.

The RO obtained the claimant's complete service personnel and administrative
records in February 1989. Those records show that following basic training.
the claimant attended Artillery Ballistic Meteorology School at Fort Sill.
Oklahoma. from August to October 1966: that he was then assigned to the
Headquarters Battery, 6th Battalion, 32nd Artillery.. Fort Lewis. Washington.
from October 1966 to March 1967. when he was transferred with that unit to
the Republic of Vietnam; that he served with the Headquarters Battery. 6th
Battalion. 32nd Artillery, in the Republic of Vietnam from March 1967 to
April 1968: when he returned to the United States and was discharged from
active service. Those records show that while in the Republic of Vietnam, the
claimant was assigned as a Senior Meteorology Computer (93F)- and that the
claimant did not receive any combat awards or decorations. no awards or
decorations for valor. and was not awarded the Purple Heart Medal.

A VA hospital summary and treatment notes from the VAMC. Buffalo. dated in
December 1988. show that the claimant was admitted to that facility for the
second time for substance abuse. He related a history of hostile and abusive
behavior when drinking, as well as a history of paranoid schizophrenia. and
a family history of mental problems. The claimant stated that he had been in
the Army from 1966 to 1968. and in Vietnam in 1967 in artillery ballistics.
He further related a history of

- 10 -

alcohol and cocaine abuse. treatment with heavy drums for mental illness. and
arrests for bar fights. On admission examination, he exhibited pressured
speech and ideas of reference. looseness of associations. was vague and
evasive, and displayed an ingratiating and conspiratorial manner. He denied
hallucinations for the past two years. Urine on admission was positive for
cocaine and marijuana. During hospitalization. he was very disruptive and
domineering in group. He was discharged with diagnoses of alcohol dependence,
continuous: drug abuse. intravenous cocaine. intravenous heroin. and speed.

A ratings decision of March 1989 denied service connection for PTSD. The
claimant was notified of that decision and of his right to appeal by RO
letter of March 29, 1988. That decision was not appealed and became final
after one year.

In an application for VA disability compensation benefits. received in April
1994. the claimant sought service connection for PTSD. citing treatment at
the VAMC. Bath, since February 1994.

By RO letter of June 1. 1994. the claimant was asked to complete and submit
medical record release authorizations (VA Form s 21-4142) showings, the names
and addresses of any doctors or hospitals providing treatment for PTSD. as
well as the dates and locations of any VA treatment for that disability.

VA hospital summaries and treatment records from the VAMC. Bath. dated in
February, 1994. and from February to May 1994. show that the claimant was
initially admitted for a three-day hospitalization and approved for
Domiciliary care ending in an irregular discharge when he failed to return
from a pass. Progress notes showed that he was seen in the psychiatric clinic
for a history of organic episodic psychosis. related to poly-drug abuse. with
a history of three suicide attempts The claimant alleged that he had been
depressed since returning from Vietnam and had been on SSA disability
benefits since 1972. He related that he had been a meteorology technician
with the 6th Battalion. 32nd Artillery. while in Vietnam from 1967 to 1968:
that he was not on a secure base: that he had to travel through hostile areas
to other bases, where shots were fired at him by enemy forces:

- 11 -

and that he occasionally has intrusive thoughts and disturbing dreams of
stressors experienced in Vietnam. He further asserted that he had a long
history of alcohol dependence and polydrug abuse. and that he had been
married for 17 years. but was abusive to his wife and was divorced. The
impression was dysthymic disorder. with some features of PTSD. A
psychological test battery was determined to be invalid because of the
claimant's endorsement of a diverse and psychologically inconsistent set of
personality traits. suggesting that he disclosed any and all minor
tendencies. A Mississippi Combat Scale score was suggestive of the presence
of significant combat-related PTSD if verifiable combat stressors were found
in the military history. It was concluded that the current test findings were
inconclusive because their validity was questionable. Repeat psychological
testing was likewise invalid due to the claimant not responding in a
consistent. selective. problem-oriented manner. and the examining
psychologist expressed the opinion that such scores revealed interpersonal
need. deep feelings of insecurity. fragile self-concepts. interpersonal
manipulation aimed at having others fulfill their needs. with persecutory and
bizarre ideation. and indicated underlying personalty disorder s with
borderline. antisocial and narcissistic features. with no findings of
clinical depression. The pertinent diagnoses were chronic alcohol abuse:
chronic drug abuse. depression: and seizures related to head trauma.

In August 1994. the claimant provided submit medical record release
authorizations (VA Form s 21-4142) showing the names of a treating physicians
at the VAMC. Canandaigua, and at the VAMC. Bath.

A hospital summary from Strong Memorial Hospital (Dr. Nasrallah), dated in
October 1972. shows that the claimant was admitted from the County
Penitentiary, where he was incarcerated for harassment of his wife.
possession  of a narcotics syringe. and assaulting a police officer.
Following mental status examination. the diagnoses were drug dependence.
hallucinogens: marital maladjustment, and sociopathic personality. A May 1975
termination note from Dr. Nasrallah showed that he had followed the claimant
on an outpatient basis since his discharge from Strong Memorial Hospital in
October 1972. The final diagnosis was borderline personality with violent and
sociopathic features.

12 -

Another hospital summary from Strong Memorial Hospital (Drs. Rosenthal and
Benaroche). dated in December 1977. shows that the claimant was admitted
after an altercation with his wife. with police intervention. The claimant
related that he had served in the Republic of Vietnam as an artillery
weatherman. and denied using hard drugs in Vietnam. The diagnosis at hospital
discharge was antisocial personality, and habitual excessive drinking.
Another hospital summary from Strong Memorial Hospital (Dr. Russell Barton),
dated in October and November 1978. shows that the claimant was admitted with
complaints of getting into fights. alcoholism. and neglecting himself. The
claimant was show to have an unstable. antisocial type of personality
disorder from childhood, punctuated with assaults on others and also on
himself. drunkenness. and abuse of various drugs. especially while he was in
the Army. When admitted. the claimant was loud. abusive and uncooperative.
objecting to being committed to the hospital. alleging that he had been
deprived of his rights and threatened to sue everyone connected with his
admission. The diagnosis at hospital discharge was schizoaffective disorder:
cyclothymic personality disorder: and alcoholism.

VA hospital summaries and outpatient treatment records from the VAMC.
Canandaigua. dated from October 1985 to February 1994, show that the claimant
was admitted in October 1985 for alcohol dependence and a depressive
disorder: in March 1991 for alcoholic psychosis. depressive disorder in May
1991 for alcoholic psychosis. alcohol dependence. cocaine abuse and marijuana
abuse: in June 1993 for alcohol intoxication. cocaine abuse. and a depressive
disorder- in October 1993 for alcohol abuse. cocaine abuse. opioid abuse. and
a depressive disorder: and from October 1993 to February 1994 for recurrent
depressive disorder, alcohol dependence. cocaine dependence abuse. opioid
dependence. cannabis dependence and a personality disorder.

In a stressor statement submitted in December 1994, the claimant asserted
that he was awarded SSA disability benefits in 1972 because of a diagnosis of
schizophrenia: that one doctor had told him that he was not schizophrenic;
that two other psychiatrists stated that he was clinically depressed with
chronic PTSD; that 

his life has been irrevocably changed since his service in Vietnam: that his
wife. children. friends and family will have nothing to do with him because
of his mental illness: and that when he returned from Vietnam in 1968. he was
psychopathic and severely mentally ill and dealt with life's problems with
violence. drugs and alcohol. He further related that he was drafted in 1966.
and that since service separation in 1968., he had been arrested about 23
times, with 20 of those incidents being violence related: that he has
flashbacks when he is intoxicated: that he moves as he did when he was in the
jungle. feeling for booby-traps with his toes: that he awakes during the
night hearing the screams of women and children who he helped kill with his
intelligence. napalm. and artillery shells- that his wife moved out of his
bed because of his thrashing. screaming and moaning- that he recalls seeing
the bodies of four decapitated Viet Cong floating in a rice paddy-. that at
Nha Trang. he saw body bags in a tent at the back of the compound, that he
had to bring those body bags from the helicopter to the tent: that their hill
was once attacked with machine guns: that he shot an attacking Viet Cong,
that he suffers from guilt: that he constantly has disturbing dreams of
Vietnam- that he gets beat up a lot because people don't like him: that he
believes that people are out to get him, and that he had been unemployed and
unemployable since being placed on indefinite sick leave from Delco Products.

The claimant further alleged that on one occasion while in Vietnam, he was in
a little hamlet about 10 miles away from his "hill" seeking drugs from a
young boy- that he started smoking an opium pipe and became very intoxicated:
that the individual who had brought him there informed him that the Viet Cong
were "coming for him". that he became very apprehensive and started to run.
fighting off the hands of the Vietnamese who began to attack him and to hold
him back: and that he was able to flag down a deuce and a half that was
passing through the hamlet. He further alleged that on one occasion when he
was in Nha Trang. he left the secured area to thumb a ride- that he was
picked up by Vietnamese regulars in a Jeep. who began arguing among
themselves about robbing and killing him: and that he jumped from the Jeep
and fired a few rounds and the Jeep took off. He asserted that a similar
episode occurred a few years ago and he jumped out of a car at a

- 14 -

stoplight. He expressed his opinion that all of his psychiatric problems were
due to his service in Vietnam.

A January 1995 letter from the Steuben County Department of Probation and
Community Corrections disclosed the claimant's complete arrest record in
support of his claim for service connection for PTSD. That record showed that
the claimant was arrested in August 1964 for disorderly conduct and resisting
arrest-. in August 1971 for possession of a dangerous drug: in October 1971
for petit larceny-. in March 1972 for assault and a DWI misdemeanor; in
October 1974 for a DWI misdemeanor: in March 1979 for assault; in October
1985 for aggravated harassment-, in March 1988 for assault and criminal
weapons possession: and in July 1993 for a DWI misdemeanor and assault.

In a December 1995 lay statement. the claimant's former spouse asserted, in
pertinent part- that the claimant's service in Vietnam had caused changes in
his personality: that his letters from Vietnam were ugly., paranoid. and
callous; that he related having seen men with their heads cut off-, that when
he returned on leave. his thoughts, behavior and personality had changed:
that he drank. smoked grass and talked and acted violently- that he began a
pattern of behavior which included getting drunk. accusing people of things
that did not happen, and breaking into uncontrollable rages: that following
service discharge, he drank and used drugs until he passed out. beat her up
and broke their possessions. and alienated everyone who knew him. She
attributed the claimant's changed behavior to his service in the Republic of
Vietnam.

A hospital summary from the VAMC. Canandaigua. dated in March 1991. shows
that the claimant was admitted for detoxification. The diagnoses at hospital
discharge were alcoholic psychosis. depressive disorder alcohol withdrawal
syndrome: alcohol dependency. continuous: cocaine abuse. episodic-. and
marijuana abuse. Another hospital summary from the VAMC. Canandaigua. dated
in May 1991 shows that the claimant was again admitted for detoxification.
The diagnoses at hospital discharge were alcohol withdrawal syndrome- cocaine
abuse. and marijuana abuse.

15 -

Treatment notes from the VAMC. Bath (Dr. Norman Quirion). dated in November
and December 1994. cited the claimant's statement that he was reluctant to
enter the PTSD program because he might start drinking- again-. that the
claimant did not currently appear to be clinically depressed or anxious; and
that he currently had no psychiatric complaints. Another entry. dated in
January 1995. shows that the claimant related that he had dreams of being
chased through the jungle by Vietnamese: related that while smoking opium in
Vietnam. he heard someone say They're coming for you". He further stated that
he relapsed over the recent holidays. staying drunk for six days. and
experiencing ideas of reference and paranoia.

Hospital treatment records from the VAMC. Bath. dated from October 1993 to
September 1994. show that the claimant was admitted for increased substance
abuse secondary to the death of his father. and asserted that his depression
was manifested by psychic numbing followed by mood swings. He recounted a
history of combat experience in 1967 while in Vietnam, but asserted that
those experiences stopped bothering him "years ago." The impression was
substance abuse. In addition. a psychiatric evaluation in October 1993
indicated that the claimant was aware that he needed help for his depression.
alcoholism, and opiate addiction. In December 1993. he was referred for
evaluation for PTSD. He related that while ID Vietnam. he was an artillery
battalion meteorologist who was involved in locating the enemy for artillery
attacks: that he saw combat only once. but experiences rage, guilt, grief and
fear.

A decision from an Administrative Law Judge. SSA. dated in August 1974, noted
that the claimant served as a meteorologist in the Army from May 1966 to
April 1968: that during his service. he became addicted to drugs; went AWOL.
and had to serve 3 extra months in service-. that while at work, the claimant
had quarrels and fights with employees and supervisors and engaged in bizarre
behavior. including threatening a foreman with a sun. disrobing in public.
displaying drugs to co-workers. and was unable to work without friction and
argument. The record was also noted to indicate alcoholism. numerous arrests
and difficulties with the police.

16 -

and severe mental signs and symptomatology. documented by reports from Drs.
Nasrallah and Pollack. The determination was that the claimant was precluded
from gainful employment by a severe mental impairment.

Additional records from the SSA include a July 1982 report from Dr. Samper.
a private psychiatrist, who stated that he had treated the claimant since
1976-- and that the claimant's diagnosis was paranoid schizophrenia with
cyclothymic depressive features. Those records further included statements
from co-workers and supervisors at the claimant's place of employment
describing his behavior ill the workplace. and duplicate copies of medical
records already of record.

A rating decision of March 1995 determined that new and material evidence had
not been submitted to reopen the claim for service connection for PTSD.

The claimant appealed that decision. submitting additional evidence which
consisted of VA outpatient records. dated from June 1994 to June 1995.
primarily duplicates. and which included an assessment of schizotypal
personality disorder 1995 continued the with antisocial personality features.
A rating decision of July determination that new and material evidence had
not been submitted to reopen the claim for service connection for PTSD. The
claimant filed a Notice of Disagreement. he and his representative were
issued as Statement of the Case in July 1995.

In his Substantive Appeal. received in August 1995. the claimant asserted
that his stressful incidents included seeing decapitated bodies in a rice
field while riding in a truck on the day after the Tet Offensive- that while
he was in Vietnam. he was contacted by the Red Cross because his fiance was
pregnant and was allowed to return home to marry her, that while in San
Francisco. he contacted the Board of Compassionate Appeals in Washington.
which countered his orders to return to Vietnam and reassigned him to the
Presidio because he was mentally unable to return and was suicidal and
severely depressed- that the brass in Vietnam were angry with him for not
returning to Vietnam, resulting in his mail not being delivered to him and
the withholding of a promotion: that he wrote a letter to a

- 17 - 

high-ranking officer, who effectuated his promotion: that he saw a
psychiatrist in (illegible), but for some reason that session is missing from
his medical file: and that he is wrongly being denied his claim [for service
connection] for PTSD.

VA outpatient clinic records from the VAMC. Bath. dated from June 1995 to
April 1996. disclosed no clinical findings or diagnosis of PTSD in the
claimant.

A Supplemental Statement of the Case was provided the claimant and his
representative in August 1996.

In a letter to the RO. received in August 1996. the claimant asserted that
the diagnosis of PTSD was not fully embraced by the medical community until
1980 when the DSM III was available in print. He requested a personal hearing
before an RO Hearing Officer. He subsequently failed to report for the
requested hearing, or to request that such hearing be cancelled or
rescheduled.

An RO request for additional service medical records of the claimant from the
National Personnel Records Center (NPRC) resulted in obtaining nothing more
than duplicate copies of claimant's service medical records already of
record.

An April 1997 Board order remanded the case to the RO for readjudication. as
previously described.

A Supplemental Statement of the Case was provided the claimant and his
representative in August 1999.

By RO letter of July 12. 2000. the claimant was asked to submit evidence from
Dr. Norman Quirion of the VAMC. Bath. showing that the claimant suffers from
PTSD. as well as medical evidence from any other medical professional whom
has tendered a diagnosis of PTSD.

Medical records from the VAMC. Bath (Dr. Norman Quirion). dated from May to
August 2000. show that in May 2000. Dr. Quirion noted the veteran's
assertions 

- 18 -

that he was in Vietnam in 1967-1968. and that he was in a "splinter group"
that worked with intelligence." The reporting psychologist noted the
claimant's statement that he feels that the government "owes him something",
and cited what appeared to be compensation-seeking in the claimant. In
addition, he called attention to the fact that the claimant acknowledged
drinking alcohol regularly "to kill the pain", but denied using illicit
street drugs. He further noted that the claimant was on codeine. had a
history of antisocial personality disorder, and wanted to be referred to the
PTSD program at the VAMC, Batavia. but was not appropriate for that program.
He stated that he doubted that PTSD was a significant problem for the
claimant, noting that he is alcohol dependent.

Another VA outpatient entry by Dr. Quirion, dated in July 2000. cited the
claimant's receipt of a request from the Board asking that Dr. Quirion state
whether or not the claimant has PTSD. The reporting VA psychologist cited his
review of the claimant's DD 214. showing that he had not received any combat
decorations. the Combat Infantryman's Badge. or the Purple Heart Medal. He
stated that he had administered the PTSD checklist to the claimant during
that appointment. with a score of 77 indicating that he meets the DSM-IV
criteria for PTSD. but called attention to the fact that such test had no
validity scales and that he would give the claimant a full battery of
psychological testing at the next appointment, review those tests . and write
a report of differential diagnoses. That battery of psychological tests was
administered in August 2000. and the results suggested a gross exaggeration
in the claimant"s self-report of psychiatric symptomatology, with results
that were invalid and uninterpretable. Later in August 2000. the reporting VA
psychologist cited the claimant's assertions that he believed that he had
PTSD because of his service in Vietnam and because of the disarray in his
life following service separation. The reporting psychologist stated that the
history presented by the claimant seemed more related to anti-social
personality disorder and alcohol dependence. and again noted that the recent
psychological testing had been inconclusive because the claimant had
invalidated those tests. While he indicated that he had informed the claimant
that he doubts that the claimant meets the DSM-IV criteria for PTSD. the
claimant insisted that he has PTSD and should be compensated for it. The
reporting psychologist indicated that he would try to

19 -

arrange an appointment for him with the PTSD staff at the VAMC Batavia. In
September 2000. the claimant failed to keep an appointment with Dr. Quirion.

By RO letter of December- 29. 2000. the claimant was asked to submit
additional evidence that a medical professional had diagnosed PTSD in the
claimant.

In a February 2001 letter from the claimant. he asserted that he had serious
mental problems and confusion due to his participation in Vietnam: that he
sees things more clearly now that he has stopped drinking- that he recently
had another bad dream of Vietnam. making a total of 30 years that he had been
having such dreams; that he had never adjusted to society since his release
from active duty in 1968. that his life had been a shambles since service
discharge- that he did not seek psychiatric help until 1971: that he had
deliberately stigmatized himself with visual symbolism. noting that many of
his tattoos are skulls: and that he had recently changed his name.

Another lay statement from the claimant's ex-wife offered her opinion that
the claimant's behaviors (drug addiction. excessive drinking, violence. mood
swings), were all attributable to his service in Vietnam. In an accompanying
letter. the claimant stated that Delco Products (now Valeo) had none of his
employment records. A September 2001 letter from Valeo confirmed that such
company had no records of the claimant. and that none were available from
their Pension Center.

A letter from Dr. Barton's widow enclosed a duplicate copy of the February
1982 letter from that psychiatrist to the SSA.

VA outpatient records from the VAMC. Batavia, dated from December 1997 to
April 2001. were silent for findings or diagnosis of PTSD in the claimant. He
was admitted In December 1997 after falling and striking his head while
intoxicated. He was noted to have a long history of polysubstance abuse since
he was 19 years old, and stated that he had begun drinking when he was 13
years old. The claimant underwent a psychological assessment in April 2001.
and it was noted that he

20 -

related no stressors which could be verified. A repeat battery of
psychological testing did not suggest PTSD. but an anti-social personality
disorder and likely a psychotic process. In April 2001. his diagnoses were
paranoid schizophrenia. major depression, polysubstance abuse, in remission

In October 2002, the RO sent the claimant a PTSD Questionnaire, with a
request that he complete and return that document. The claimant failed to
complete and return that document, but submitted a letter stating that his
stressor involved riding in a deuce and a half on the day after Tet. and
seeing four headless bodies floating in a rice paddy.

II. Analysis

In general, under pertinent law and VA regulations, service connection may be
granted if the evidence establishes that the veteran's claimed psychiatric
disability was incurred in or aggravated by service. 38 U.S.C.A. 1110. 1131
(West 1991 & Supp. 2002); 38 C.F.R. 3.303(a) (2002).

Notwithstanding the lack of a diagnosis of a psychiatric disorder during
service, service connection may still be granted if all of the evidence.
including that pertinent to service, establishes that the disease was
incurred in service. 38 U.S.C.A. 1113(b) (West 1991 & Supp. 2002)- 38 C.F.R.
3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 503. 505 (1992).

Personality disorders. as such. are not diseases or injuries within the
meaning of under applicable legislation providing for payment of VA
compensation benefits. 38 C.F.R. 3.303(c), Part 4, 4.9 4.127 (2002).

The Court has held that a lay person, such as the veteran or his ex-spouse.
is not competent to offer evidence that requires medical knowledge, such as
the diagnosis or cause of a disability. Grottveit v. Brown, 5 Vet. App. 91,
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492. 495 (1992). If such
testimony is not competent. it cannot be probative. As causative factors of
a disease amount to a medical

21 -

question: only a physician's opinion would be competent evidence. Gowen v.
Derwinski, 3 Vet. App. 286.288 (1992).

The duty to assist is not a one-way street. If a veteran wishes help in
developing a claim, he or she cannot passively wait for it in those
circumstances where he or she mass, or should have evidence that is essential
in obtaining putative evidence. Wamhoff v. Brown. 8 Vet. App. 517. 522
(1996)-, Wood v. Derwinski. 1 Vet. App. 190. 192 (1991)-- reconsidered, 1
Vet. App. 406 (1991). Further. the Federal Circuit Court has held that the
general rule is that where evidence to prove a fact is peculiarly within the
knowledge and competence of one of the parties. fairness requires that party
to beat- the burden of coming forward. Jensen v. Brown. 19 F.3d.1413 (Fed.
Cir. 1994). Most recently. the claimant failed to complete and submit a VA
PTSD Stressor Questionnaire.

The Board further notes that the USASCRUR can only verify specific combat
incidents recalled by the veteran. and that he must provide the "who, what,
where and when" of each alleged combat stressor. and that in order to provide
further research concerning specific combat incidents and stressors. the
veteran must provide the dates of the incident to within seven days. the type
and location of the incident. numbers and full names of casualties. unit
designations to the company level. and other units involved. Further. morning
reports used to verify daily personnel actions such as wounded. killed. or
missing in action. or transfers. could be obtained from the National Archives
and Records Administration, but relevant unit designations at the company and
battalions are required for such inquiries.

The original version of 38 C.F.R. 3.304(f),. effective May 19, 1993, provided
that service connection for PTSD requires medical evidence establishing a
clear diagnosis of the condition. credible supporting evidence that the
claimed inservice stressor actually occurred. and a link. established by
medical evidence. between current symptomatology and the claimed inservice
stressor. If the claimed stressor is related to combat. service department
evidence that the veteran engaged in combat or was awarded the Purple Heart.
Combat Infantryman Badge, or similar combat citation would be accepted, in
the absence of evidence to the contrary, as

- 22 -

conclusive evidence of the claimed inservice stressor. 38 C.F.R. 3.304(f).
The Board notes that the record is devoid of evidence that the claimant
served in combat against the enemy while in the Republic of Vietnam, and he
has not credibly asserted that he did so. In addition. the claimant's MOS was
Meteorologist (93F). and he served in the Headquarters Battery. 6th
Battalion. 32nd Artillery.

Effective March 7 1997, the provisions of 38 C.F.R. 3.304(f) were amended to
provide the service connection for PTSD requires medical evidence diagnosing
the condition in accordance with [38 C.F.R. 4.125(a) - i.e., a diagnosis in
conformity with DSM-IV]; a link. established by medical evidence. between
current symptoms and an inservice stressor: and credible supporting evidence
that the claimed in- service stressor occurred. If the evidence establishes
that the veteran engaged in combat with the enemy and the claimed stressor is
related to that combat. in the absence of clear and convincing evidence to
the contrary.. and provided that the claimed stressor is consistent with the
circumstances. conditions. or hardships of the veteran's service. the
veteran's lay testimony alone may establish the occurrence of the claimed in-
service stressor. (Amended to reflect the holding of Cohen v. Brown. 10 Vet.
App. 128 (1997). effective March 7. 1997).

In the case of any veteran who engaged in combat with the enemy in active
service with a military, naval, or air organization of the United States
during a period of war. campaign. or expedition. the Secretary shall accept
as sufficient proof of service-connection of any disease or injury alleged to
have been incurred in or aggravated by such service satisfactory lay or other
evidence of service incurrence or aggravation of such injury or disease. if
consistent with the circumstances. conditions. or hardships of such service.
notwithstanding the fact that there is no official record of such incurrence
or aggravation in such service, and. to that end. shall resolve every
reasonable doubt in favor of the veteran. Service-connection of such injury
or disease may be rebutted by clear and convincing evidence to the contrary.
38 U.S.C.A. 1154(b) (West 1991 & Supp. 2002). Satisfactory lay or other
evidence that an injury or disease was incurred or aggravated in combat will
be accepted as sufficient proof of service connection if the evidence is
consistent

23 -

with the circumstances. conditions or hardships of such service even though
there is no official record of such incurrence or aggravation. 38 C.F.R.
3.304(d) (2002). The specific evidentiary standards and procedures in 38
U.S.C.A. 1154(b) only apply once combat service has been established. In the
absence of any definition of the phrase or its terms in any applicable
statute or regulation. the ordinary meaning of the phrase "engaged in combat
with the enemy" requires that the veteran have personally taken part in a
fight or encounter with a military foe or hostile unit of instrumentality.
The phrase would not apply to veterans who served in a general "combat area"
or "combat zone" but did not themselves engage in combat with the enemy. The
issue must be resolved on a case-by-case basis. assessing the credibility.
probative value. and relative weight of each relevant item of evidence.
VAOGCPREC 12-99.

As noted. in order for service connection to be awarded for PTSD under the
criteria in effect on and after March 7. 1997. three elements must be
present: (1) a current medical diagnosis of PTSD- (2) medical evidence of a
causal nexus between current symptomatology and the claimed in-service
stressor- and (3) credible supporting evidence that the claimed stressor
actually occurred. 38 C.F.R.; Moreau v. Brown. 9 Vet. App. 389 (1996).

In Zarycki v. Brown. 6 Vet. App. 91 (1993) the Court set forth the analytical
framework and line of reasoning for determining whether a veteran was exposed
to a recognizable stressor during service. which. as discussed above. is an
essential element in solidifying a claim for service connection for PTSD. In
Zarycki, it was noted that. under 38 U.S.C.A. 1154(b). 38 C.F.R 3.304(d) and
(f). and the applicable provisions contained in VA Manual 21-1. the evidence
necessary to establish the incurrence of a recognizable stressor during
service to support a claim of service connection for PTSD will vary depending
on whether the veteran engaged in combat with the enemy." See Hayes v. Brown,
5 Vet. App. 60 (1993). The determination as to whether the veteran "engaged
in combat with the enemy" is made. in part. by considering military citations
that expressly denote as much. Doron v. Brown. 6 Vet. App. 283. 289 (1994).
However. the Court has held that the Board may not rely strictly on combat
citations or the veteran's MOS to determine

24 -

If he engaged in combat: rather. other supportive evidence of combat
experience may also be accepted. See Dizoglio v. Brown.. 9 Vet. App. 163. 166
(1996)- West v. Brown. 7 Vet. App. 70. 76 (1994). If combat is affirmatively
indicated. then the veteran  lay testimony regarding claimed combat-related
stressors must be accepted as conclusive as to their actual occurrence and no
further development or corroborative evidence will be required, provided that
the veteran's testimony is shown to be "satisfactory," i.e.. credible. and
"consistent with the circumstances. conditions. or hardships of such
service." Zarycki. 6 Vet. App. at 98.

The requirement of 3.304(f) for "'credible supporting evidence' means that
'the appellant's testimony, by itself. cannot. as a matter of law. establish
the occurrence of a noncombat stressor.'"  However. "credible supporting
evidence" need not be service department evidence. See Moreau, 9 Vet. App. at
395 (1996). A non- combat veteran's claim must be denied if the preponderance
of the evidence is against the claim. By preponderance of the evidence is
meant that the truth of the fact in controversy is "more likely than not."
See Aguilar v. Derwinski, 2 Vet. App. 21. 23 (1991). Conversely,. a combat
veteran's claim cannot be denied unless there is "clear and convincing
evidence"' to the contrary as to the service incurrence or aggravation
element. By "clear and convincing" is meant that there is a "reasonable
certainty of the truth of the fact in controversy." See Vanerson v. West. 12
Vet. App. 254 (1999).

If there is no combat experience. or if there is a determination that the
veteran engaged in combat but the claimed stressor is not related to such
combat. there must be independent evidence to corroborate the veteran's
statement as to the occurrence of the claimed stressor. See Doran. 6 Vet.
App. at 288-89 (1994). The veteran's testimony, by itself. cannot, as a
matter of law. establish the occurrence of a non- combat stressor. See
Dizoglio, 9 Vet. App. at 166 (1996). Further, an opinion by a mental health
professional based on a post-service examination of the veteran cannot be
used to establish the occurrence of a stressor. Moreau v. Brown. 9 Vet. App.
at 395-96 (1996)- Cohen v. Brown. 10 Vet. App. 128 (1997).

- 25 -

Evidence of the veteran's current condition is not generally relevant to the
issue of service connection. absent some competent linkage to military
service. See. e.g.. Morion v. Principi. 3 Vet. App. 508 509 (1992)- Mingo v.
Derwinski. 2 Vet. App. 51. 53 (1992).

The Court has held that a lay person. such as the claimant or his ex-spouse.
is not competent to offer evidence that requires medical knowledge. such as
the diagnosis or cause of a disability. See Ramey v. Brown, 9 Vet. App. 40
(1996)-, Cromley v. Brown, 7 Vet. App. 376, 379 (1995)-Grottveit v. Brown, 5
Vet. App. 91, 93 (1993)- Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).
If such testimony is not competent, it cannot be probative. A claimant's
statements as to nexus are entitled to no probative weight. Layno v. Brown,
6 Vet. App. 465 (1994). The Court has held. however. that a veteran's
statements are competent as to the onset and continuity of symptomatology.
including pain. Heuer v. Brown. 7 Vet. App. 379. 384 (1995)- Falzone v.
Brown. 8 Vet. App. 398, 405 (1995).

The Board must account for the evidence that it finds persuasive or
unpersuasive and provide reasons for rejecting material evidence favorable to
the claim. See Gabrielson v. Brown. 7 Vet. App. 36, 39-40 (1994). This is
critically important in a claim for service connection as frequently there is
medical evidence in the form of a nexus opinion both for and against the
claim. And it is not error for the Board to favor one competent medical
expert over another when the Board gives an adequate statement of reasons and
bases. Owens v. Brown. 7 Vet. App. 429. 432-3 (1995).

In assessing such evidence. the failure of the physician to provide a basis
for his opinion goes to the weight or credibility of the evidence in the
adjudication of the merits. See Hernandez-Toyens v. West. 11 Vet. App. 379.
382 (1998). Other factors for assessing the probative value of a medical
opinion are the physician's access to the claims file and the thoroughness
and detail of the opinion. See Prejean v. West. 13 Vet. App. 444. 448-9
(2000). In some cases. the physician's special qualifications or expertise in
the relevant medical specialty or lack thereof may be a factor. In every
case. the Board must support its conclusion with an

26 -

adequate statement of its reasoning of why it found one medical opinion more
probative than the other.

In this particular case. the claimant's service medical records are silent
for complaint. treatment. findings or diagnosis of a psychiatric disability
during active service. The claimant's service personnel and administrative
records show that his military occupational specialty (MOS) was Meteorologist
(93F)- that he received no combat awards or decorations for valor- and that
he did not receive the Purple Heart Medal. While in the Republic of Vietnam.
he served as a Meteorologist with the Headquarters Battery, 6th Battalion.
32nd Artillery. He has repeatedly acknowledged that he was a "weatherman" in
an artillery unit, and there is no evidence showing that the claimant served
in combat.

The record is further devoid of any evidence of a psychiatric disability in
the claimant between the time of service separation and his hospitalization
in 1980 for chronic habitual drinking, a period of 20 years. The claimant
stated at the time of that admission that he had never previously been
hospitalized at any medical facility. The claimant has indicated that he
first drank alcohol at age 15 (also at age 13). and that alcohol had become
a problem at age 20 (also at age 19) . The Board notes that the record shows
that the claimant, who was born in October 1946. entered active service in
May 1966. indicating that drinking was a problem prior to, or contemporaneous
with. the claimant's entrance into active duty.

Further. the claimant was asked by RO letters of January 20. 1989, July 12.
2000. December 29, 2000. and October 24, 2001 . to provide information
concerning inservice stressors. but has either failed to respond or failed to
submit adequate information to allow verification of his claimed stressors
through the USASCRUR.

The duty to assist is not a one-way street. If a veteran wishes help in
developing a claim, he or she cannot passively wait for it in those
circumstances where he or she may or should have evidence that is essential
in obtaining putative evidence. Wamhof v. Brown, 8 Vet. App. 517, 522 (1996)-
Wood v. Derwinski. 1 Vet. App. 190. 192 (1991): reconsidered. 1 Vet. App. 406
(1991). Further. the Federal

27 -

Circuit Court has held that the general rule is that where evidence to prove
a fact is peculiarly within the knowledge and competence of one of the
parties, fairness requires that party to bear the burden of coming forward.
Jensen v. Brown. 19 F.3d.1413 (Fed. Cir. 1994).

The Board finds that the claimant has no diagnosis of PTSD. a threshold
requirement for the grant of service connection for PTSD under the criteria
II] effect both before and after March 7, 1997. In addition. he had no awards
or decorations indicative of combat service, such as the Purple Heart. Combat
Infantryman Badge, or similar combat citation. There is no evidence showing
that he had a psychiatric disorder of any time during his period of active
service, or currently has PTSD.

The only opinion in the record indicating that the claimant has PTSD is the
claimant's own opinion. As noted above. effective March 7, 1997, in order for
service connection to be awarded for PTSD, three elements must be present: 
a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus
between current symptomatology and the claimed in-service stressor. and (3)
credible supporting evidence that the claimed supporting in-service stressor
actually occurred. 38 C.F.R. 3.304(f) Moreau v. Brown. 9 Vet. App. 389
(1996). In the instant appeal, the claimant does not have a competent medical
diagnosis of PTSD, and there is no credible supporting evidence that any
claimed in-service stressors actually occurred.

Based upon the foregoing, and for the reasons and bases stated. the Board
finds that service connection for PTSD is not warranted. Accordingly, the
claim for service connection for PTSD is denied.

In reaching its decision. the Board has considered the doctrine of reasonable
doubt. however. as the evidence is not in equipoise. or evenly balanced. the
doctrine is not for application. Gilbert v. Derwinski. 1 Vet. App. 49 (1990).

28 -

ORDER 

Service connection for PTSD is denied.

G. H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you what steps
you can take if you disagree with our decision. We are in the process of
updating the form to reflect changes in the law effective on December 27,
2001. See the Veterans Education and Benefits Expansion Act of 2001. Pub. L.
No. 107-103;, 115 Stat. 976 (2001). In the meanwhile, please note these
important corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United States
Court of Appeals for Veterans Claims." (1) A "Notice of Disagreement filed on
or after November 18. 1988" is no longer required to appeal to the Court. (2)
You are no longer required to file a copy of your Notice of Appeal with VA's
General Counsel. 

In the section entitled "Representation before VA." filing a "Notice of
Disagreement with respect to the claim on or after November 18. 1988" is no
longer a condition for an attorney-at-law or a VA accredited agent to charge
you a fee for representing you.

- 29 -



026123410   030313  1212242   03-04680  

DOCKET NO. 96-27 336    DATE MAR 13 2003

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an initial rating higher than 10 percent for
arterial hypertension.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs 

ATTORNEY FOR THE BOARD 

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to January 1970
with an additional period of service in the Air Force National
Guard from February to June 1992.

This case came to the Board of Veterans' Appeals (Board) on appeal
from a February 1996 rating decision of the Department of Veterans
Affairs (VA) San Juan, Puerto Rico Regional Office (RO).

The veteran canceled a hearing before a Hearing Officer at the RO
scheduled in August 1997 at his request.

The Board remanded the case in February 1998 for additional
development. The Board referred to the RO the raised issue of
service connection for a nervous condition. That issue has not been
adjudicated and is again referred to the RO for the appropriate
action.

FINDING OF FACT

Diastolic blood pressure readings of predominantly 110 or more,
systolic blood pressure readings of 200 or more and definite
symptoms of hypertension are not shown.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for arterial
hypertension have not been met at any time since the initial grant
of service connection. 38 U.S.C.A. 1155, 5107 (West 2002); 38
C.F.R. 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7101 (1997) and
(2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made significant
changes to the VA's duty to notify and to assist claimants for VA
benefits. See 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5107, 5126 (West
2002); 38 C.F.R. 3.102, 3.156, 3.159, and 3.326 (2002).

The VCAA prescribed that the amendments to 38 U.S.C. 5107 are
effective retroactively to claims filed and pending before the date
of enactment. 38 U.S.C.A. 5107 note (Effective and Applicability
Provisions) (West 2002). The United States Court of Appeals for the
Federal Circuit has ruled that the retroactive effective date
provision of the Act applies only to the amendments to 38 U.S.C.
5107. See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002);
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). However, the VA
regulations promulgated to implement the Act provide for the
retroactive effect of the regulations, except as specified. See 66
Fed. Reg. 45,620 (Aug. 29, 2001). Whereas VA regulations are
binding on the Board, 38 C.F.R. 20.101(a) (2002), the Board in this
decision will apply the regulations implementing the VCAA as they
pertain to the claim at issue.

The veteran's claim is one for higher evaluation on the initial
grant of service connection. There is no specific form required in
order to claim such a benefit. Thus, there is no issue as to
provision of a form or instructions for applying for the benefits.
38 U.S.C.A. 5102 (West 2002); 38 C.F.R. 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's
representative, if any, notice of required information and evidence
not previously provided that is necessary to substantiate the
claim. 38 U.S.C.A. 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2002).
The United States Court of Appeals for Veterans Claims (Court) has
held that both the statute and the regulation clearly require the
Secretary to notify a claimant which evidence, if any, will be
obtained by the claimant and 

- 3 -

 which evidence, if any, will be retrieved by the Secretary. See
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In January 1991, the RO requested outpatient treatment records of
the veteran from the San Juan VA Medical Center (VAMC) dated from
January 1970 to the present. VA outpatient records dated from 1984
to 1986 were received in response to that request. In May 1991, the
RO obtained additional outpatient records dated from October 1986
to November 1990. In April 1994, the RO requested outpatient
treatment records from the San Juan VAMC dated from November 1990
to the present. In response to that request, it was indicated that
there were no outpatient treatment records. In June 1994, the
veteran submitted copies of VA outpatient records dated in
September 1987. In August 1997, the San Juan VAMC indicated that
there has been no inpatient treatment as of August 25, 1997.

In February 1998, the Board remanded the case for additional
development of the evidence. In accordance with the Board's
instructions, the RO sent the veteran a letter in October 1998
asking that be identify medical providers who had treated him for
hypertension since 1995. He was provided with forms for the
authorization to release private medical records to the VA (VA Form
21-4142). In May 1998, the veteran submitted duplicate copies of VA
treatment records dated in 1986 and 1987. He did not identify any
additional VA or private treatment for hypertension.

By letter dated in April 2002, the veteran was notified of the
VCAA. He was requested to tell the RO of any additional evidence
that could be obtained and was furnished with release forms for
obtaining any identified private medical records. Thus, the veteran
was notified that he should provide information (who treated him)
and the RO would get the records. The veteran did not respond to
that letter. The veteran has not identified any additional medical
records that have not been obtained which are pertinent to his
claim.

VA has satisfied the duty to tell the veteran what information and
evidence is needed to substantiate the claim and what evidence he
must provide and what VA will obtain or request on his behalf

- 4 -

VA must also make reasonable efforts to assist the claimant in
obtaining evidence necessary to substantiate the claim for the
benefit sought, unless no reasonable possibility exists that such
assistance would aid in substantiating the claim. 38 U.S.C.A.
5103A(a) (West 2002); 38 C.F.R. 3.159(c), (d)(2002). Such
assistance includes making every reasonable effort to obtain
relevant records (including private and service medical records and
those possessed by VA and other Federal agencies) that the claimant
adequately identifies to the Secretary and authorizes the Secretary
to obtain. 38 U.S.C.A. 5103A(b) and (c) (West 2002); 38 C.F.R.
3.159(c)(1-3) (2002). As noted above, the RO has obtained the
veteran's VA treatment records. The veteran has not identified any
additional VA or private treatment records with regard to his
claim. There is no reasonable possibility further assistance might
substantiate the claim. See 38 U.S.C.A. 5103A(2) (West 2002); 38
C.F.R. 3.159(d) (2002).

Assistance shall include providing a medical examination or
obtaining a medical opinion when such an examination or opinion is
necessary to make a decision on the claim. 38 U.S.C.A. 5103A(d)
(West 2002); 38 C.F.R. 3.159(c)(4) (2002). The veteran was afforded
a VA examination in May 2002.

On appellate review, there are no areas in which further
development is needed. The appellant was informed of the provisions
of the VCAA and of the implementing regulations in the July 2002
supplemental statement of the case. The requirements of the law and
regulations have been substantially met and the Board may proceed
to consider the merits of the appeal.

II. Higher Initial Ratings

In a January 1996 decision, the Board granted service connection
for arterial hypertension as secondary to the veteran's service-
connected hypothyroidism.

- 5 -

By rating action in February 1996, the RO assigned a 10 percent
rating for arterial hypertension, effective from September 27,
1990, the date of his claim for service connection.

This appeal being from the initial rating assigned to the service-
connected disability upon awarding compensation, the entire body of
evidence is for equal consideration. The Court has held that there
is a distinction between a claim based on the veteran's
dissatisfaction with the initial rating (a claim for an original
rating) and a claim for an increased rating. It was also indicated
that in the case of an initial rating, separate ratings can be
assigned for separate periods of time based on the facts found, a
practice known as "staged" ratings. Fenderson v. West, 12 Vet. App.
119 (1999).

The RO did not specifically consider staged ratings. Before the
Board may consider staged ratings of the veteran's disability, it
must be determined that there is no prejudice to the veteran to do
so without remand to the RO for that purpose. Bernard v. Brown, 4
Vet. App. 384, 389 (1993). The RO has addressed, at each stage
since the appeal from the original rating, the appropriate
disability evaluation to be applied as evidenced by the medical
evidence. The regulations to be applied are the same and the RO has
considered the applicable rating criteria, to include the
amendments to the rating criteria for evaluating cardiovascular
disorders effective in January 1998, The RO, in effect, considered
whether the facts showed that the veteran was entitled to a higher
disability rating for hypertension for any period of time since his
original claim. The veteran has been provided appropriate notice of
the pertinent laws and regulations and has had his claim of
disagreement with the original rating properly considered based on
all the evidence of record. The Board finds that there is no
prejudice to the veteran in recharacterizing the issue on appeal to
properly reflect his disagreement with the initial disability
evaluation assigned to service-connected disability at issue.

Disability evaluations are determined by the application of a
schedule of ratings, which is based on the average impairment of
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R., Part 4. Separate
diagnostic codes identify the various disabilities.

- 6 -

 38 C.F.R. 4.1 requires that each disability be viewed in relation
to its history and that there be emphasis upon the limitation of
activity imposed by the disabling condition. 38 C.F.R. 4.2 requires
that medical reports be interpreted in light of the whole recorded
history, and that each disability must be considered from the point
of view of the veteran working or seeking work. 38 C.F.R. 4.7
provides that, where there is a question as to which of two
disability evaluations shall be applied, the higher evaluation is
to be assigned if the disability picture more nearly approximates
the criteria required for that rating. Otherwise, the lower rating
is to be assigned. These requirements for evaluation of the
complete medical history of the claimant's condition operate to
protect claimants against adverse decisions based on a single,
incomplete or inaccurate report and to enable VA to make a more
precise evaluation of the level of the disability and of any
changes in the condition. Schafrath v. Derwinski, 1 Vet. App. 589
(1991). Moreover, VA has a duty to acknowledge and consider all
regulations that are potentially applicable through the assertions
and issues raised in the record, and to explain the reasons and
bases for its conclusion.

The veteran's hypertension is rated under diagnostic Code 7101.
Effective January 12, 1998, VA revised the criteria for evaluating
cardiovascular disabilities, including hypertension. See 62 Fed.
Reg. 65,207-65,224 (Dec. 11, 1997).

Pursuant to VAOPGCPREC 3-2000, where a regulation is amended during
the pendency of an appeal, the Board must first determine whether
the amended regulation is more favorable to the claimant than the
prior regulation, and, if it is, the Board must apply that
provision to rate the disability for periods from and after the
effective date of the regulatory change, and the prior regulation
to rate the veteran's disability for periods preceding the
effective date of the regulatory change. See Kamas v. Derwinski, 1
Vet. App. 308. 312-13 (1991), Green v. Brown, 10 Vet. App. 111,
116-119 (1997); see also 38 U.S.C.A. 5110(g) (West 2002) (where
compensation is awarded pursuant to any Act or administrative
issue, the effective date of such award or increase shall be fixed
in accordance with the facts found, but shall not be earlier than
the effective date of the Act or administrative issue).

- 7 -

 Under the rating criteria for cardiovascular disorders in effect
prior to January 12, 1998, a 10 percent rating was warranted for
hypertensive vascular disease (essential arterial hypertension)
where the diastolic pressure was predominantly I 00 or more. A 20
percent disability rating required diastolic pressure predominantly
I 10 or more with definite symptoms. (Note 2: When continuous
medication was shown necessary for control of hypertension with a
history of diastolic blood pressure predominantly 100 or more, a
minimum rating of 10 percent would be assigner.) 38 C.F.R. 4.104,
Diagnostic Code 7101 (1997).

Under the rating criteria for cardiovascular disorders that became
effective on January 12, 1998, a 10 percent rating is warranted for
hypertensive vascular disease (hypertension and isolated systolic
hypertension) where the diastolic pressure is predominantly 100 or
more, or where the systolic pressure is predominantly 100 or more.
The minimum evaluation is for application where an individual has
a history of diastolic pressure of predominantly 100 or more and
requires continuous medication for control. A 20 percent disability
rating is warranted where the diastolic pressure is predominantly
110 or more, or the systolic pressure is predominantly 200 or more.
38 C.F.R. 4.104, Diagnostic Code 7101 (2002).

After a full review of the evidence, the Board finds that the
clinical findings do not approximate a rating in excess of 10
percent during the entire appeal period under either the old or new
criteria listed for Diagnostic Code 7101. The VA outpatient records
dated during the appeal period do not contain reported blood
pressure readings and do not show treatment for hypertension. On VA
examination in May 2002, blood pressure readings were 124/82,
124/80 and 124/78. The examiner noted that the veteran was
currently taking Atenolol for hypertension and bad been taking that
medication since 1983, after the veteran complained of not feeling
well and elevated blood pressure was found. It was also noted that
be was currently following a low salt diet and exercise regime. The
examiner reported symptoms as nonspecific malaise on initial days.
The final diagnosis was arterial hypertension, under control. The
clinical findings do not show that the diastolic pressure Is
predominantly 110 or more or that systolic pressure is
predominantly 200. There is no evidence that there are definite
symptoms. The Board is unable to identify a

- 8 -

 basis to grant a rating in excess of 10 percent for the service-
connected hypertensive heart disease under either the old or new
rating criteria of Diagnostic Code 7101.

The Board has considered whether the veteran was entitled to a
staged rating for his service-connected disability as the Court
noted in Fenderson v. West, 12 Vet. App. 119 (1999). At no time
during the appeal period, however, has the veteran demonstrated a
level of impairment consistent with an evaluation in excess of 10
percent for his service-connected hypertension.

The preponderance of the evidence is against assignment of an
evaluation in excess of 10 percent arterial hypertension. There is
no reasonable doubt on this matter that could be resolved in the
veteran's favor. 38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. 3.102
(2002).

ORDER

Entitlement to an initial evaluation higher than 10 percent for
arterial hypertension is denied.

J. SHERMAN ROBERTS Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

- 9 -
These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

- 10 - 581686535      030227    1199880     03-03446

DOCKET NO. 98-01 664             DATE FEB 27 2003

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an increased disability rating for myositis,
lumbosacral paravertebral, currently evaluated as 20 percent
disabling.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to September
1973.

This case comes before the Board of Veterans' Appeals (Board) from
a June 1997 rating decision of the San Juan, Puerto Rico, Regional
Office (RO) that increased to 20 percent the rating for service-
connected myositis, lumbosacral paravertebral. The veteran
continued to disagree with the assigned rating. A hearing was
scheduled before the RO in February 1998, but the veteran withdrew
his hearing request. In October 2000, in pertinent part, the Board
remanded the claim for additional development, and the case is now
before the Board for further disposition.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim has been developed.

2. The veteran's service-connected lumbar spine disability,
consisting of myositis, lumbosacral paravertebral, results in
moderate limitation of motion of the lumbar spine.

CONCLUSION OF LAW

The criteria for a initiating greater than 20 percent for myositis,
lumbosacral paravertebral, are not met. 38 U.S.C.A. 1155 (West 1991
& Supp. 2002); 38 C.F.R. 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, 4.71a,
Diagnostic Codes 5003, 5021, 5292, 5295 (2002).

- 2 -


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, governing laws were amended,
effective for all pending claims, eliminating the requirement that
a claimant submit a "well-grounded" claim in order to trigger VA's
duty to assist. Under the new provisions, VA is obligated to assist
a claimant in the development of a claim, unless there is no
reasonable possibility that such assistance will aid in
substantiating the claim. In addition to eliminating the well-
groundedness requirement, the statute also amplified and defined
the duty to assist. 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp.
2002).

The revised statutory duty to assist requires VA to make all
reasonable efforts, to assist a claimant in obtaining evidence
necessary to substantiate the claimant's claim for benefits. 38
U.S.C. 5103A. This assistance specifically includes obtaining all
relevant records, private or public, adequately identified by the
claimant with proper authorization for their receipt; obtaining any
relevant evidence in federal custody; and obtaining a medical
examination or opinion where indicated. This case is, also governed
by implementing regulations. 38 C.F.R. 3.159 (2002).

Upon review of the record, the Board finds that VA has satisfied
the duty to assist. All treatment records identified by the veteran
have either been obtained by the RO or submitted by the claimant.
Additionally, VA has conducted a recent VA medical examination
(pursuant to the Board's October 2000 remand), and has given the
veteran notice of the requirements necessary to substantiate the
claim in the statement of the case, the supplemental statement of
the case, the Board's remand, and other correspondence. The Board
(in its October 2000 remand) and the RO (in a November 2000 letter
requested that the veteran identify current medical treatment and
provide authorizations for VA to request medical evidence from a
private doctor; the RO specified the consequences of failure to
provide such evidence or authorizations. The veteran has not
responded. The duty to assist the veteran in developing a claim is
not a one-way street. See Wood v. Derwinski,

- 3 -

1 Vet. App. 406 (1991). Absent cooperation by the veteran,
additional efforts to obtain unspecified evidence is futile. The
Board also notes that where necessary and feasible, document
translations have been prepared.

Service records show treatment for back strain, intermittent low
back pain, and L-5 strain. Service connection and a 10 percent
rating for myositis, lumbosacral paravertebral, have been in effect
since October 1974. In September 1996, the veteran filed a claim
for an increased rating, and the RO awarded a 20 percent rating in
June 1997, effective from September 1996. When rating a service-
connected disability, the entire medical history must be borne in
mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the
present level of disability is of primary concern in a claim for an
increased rating; more recent evidence is generally more relevant,
as it provides the most accurate picture of the current severity of
the disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by application of a schedule
of ratings, which is based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2002). The
percentage ratings in the Schedule for Rating Disabilities
represent as far as can practicably be determined, the average
impairment in earning capacity resulting from such disabilities and
their residual conditions in civil occupations. 38 C.F.R. 4.1
(2002). Each disability must be considered from the point of view
of the veteran working or seeking work. 38 C.F.R.. 4.2 (2002). If
there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(2002).

Under VA's Schedule for Rating Disabilities, myositis is rated on
limitation of motion of affected parts, as degenerative arthritis.
38 C.F.R. 4.71a, Diagnostic Code (DC) 5021 (2002).

In turn, by reference to the diagnostic code for degenerative
arthritis, myositis is to be rated on the basis of limitation of
motion under the appropriate diagnostic codes

- 4 -


for the specific joint or joints involved. But when the limitation
of motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic codes, a rating of
10 percent is for application for each such major joint or group of
minor joints affected by limitation of motion, to be combined, not
added under diagnostic code 5003. Limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion. In the absence of
limitation of motion, a 10 percent evaluation will be assigned
where there is X-ray evidence of involvement of two or more major
joints or two or more minor joint groups. A 20 percent evaluation
will be assigned where there is X-ray evidence of involvement of
two or more major joints or two or more minor joint groups and
there are occasional incapacitating exacerbations. 38 C.F.R. 4.71a,
DC 5003 (2002). A note to DC 5003 also specifies that the 20
percent and 10 percent ratings based on X-ray findings will not be
utilized in rating conditions listed under the diagnostic code for
myositis (i.e., DC 5021). 38 C.F.R. 4.71a, DC 5003, Note (2).

A 20 percent rating is warranted for moderate limitation of motion
of the lumbar spine; a 40 percent rating is warranted for severe
limitation of motion. 38 C.F.R. 4.71a, DC 5292.

The veteran was also diagnosed in service with L5 strain. A 20
percent rating, is warranted for lumbosacral strain with muscle
spasm on extreme forward bending, loss of lateral spine motion,
unilateral, in standing position. A 40 percent rating is warranted
for severe lumbosacral strain with listing of the whole spine to
the opposite side, positive Goldthwait's sign, marked limitation of
forward bending in standing position, loss of lateral motion with
osteoarthritic changes, or narrowing or irregularity of joint
space, or some of the above with abnormal mobility on forced
motion. 38 C.F.R. 4.71a, DC 5295. In October 2000, the Board
remanded the claim for, in part, evaluation of these criteria.

The Board must also consider the "functional loss" of a
musculoskeletal disability under 38 C.F.R. 4.40 (2002), separate
from any consideration of the veteran's disability under the
diagnostic codes. DeLuca v. Brown, 8 Vet. App. 202, 206

- 5 -

(1995). Functional loss may occur as a result of weakness or pain
on motion of the affected body part. 38 C.F.R. 4.40 (2002). The
factors involved in evaluating, and rating, disabilities of the
joints include: weakness; fatigability; incoordination; restricted
or excess movement of the joint; or, pain on movement. 38 C.F.R.
4.45 (2002). These factors do not specifically relate to muscle or
nerve injuries independently of each other; rather, they refer to
overall factors that must be considered when rating joint injuries.
See DeLuca, 8 Vet. App. at 206-07. Also, evaluation under a
diagnostic code based on limitation of motion, examinations upon
which the rating decisions are based must adequately portray the
extent of functional loss due to pain "on use or due to flare-ups."
Ibid.

The evidence obtained shows that the veteran has received treatment
over the years for various conditions, but the first reference to
treatment for a back disorder was in 1996. The veteran has been
receiving treatment from private doctors, Dr. Jose L. Colon Dueno
and Dr. Mendez Bryan, whose records have been obtained. In January
1996, the doctor described cervical not lumbar myositis with
occasional paresthesias especially to the hands. In March 1996,
lumbar pain was reportedly very bad. Other records also refer to
cervical spine symptoms, cervical myositis, and cervical
degenerative joint disease.

The veteran has been examined three times by VA, in January 1997,
in July 1998, and in November 2002. On the January 1997 VA
examination, he complained of low back pain that was worse on
bending forward; physical therapy and medication offered temporary
relief. Objectively, there were no postural abnormalities of the
back or fixed deformities. There was no evidence of severe
lumbosacral paravertebral muscle spasm. Lumbar spine range of
motion consisted of forward flexion to 55 degrees, backward
extension to 25 degrees, bilateral rotation to 75 degrees, and
bilateral lateral flexion to 15 degrees. There was exquisite pain
on forward flexion, backward extension, and right lateral flexion.
He did not have lower extremity muscle atrophy, and leg muscle
strength was normal. Absent ankle jerks bilaterally pointed toward
damage of both S1 roots. He had diminished knee jerks 1+
bilaterally, pointing toward damage of both L4 roots. The diagnosis
was lumbar paravertebral myositis with clinical bilateral L4-S1
lumbar radiculopathy.

- 6 -

On the July 1998 VA examination, he complained of low back pain
with radiation to the cervical area and shoulders; he denied leg
symptoms except for swelling. He reported physical therapy with a
private doctor every 2 months. Pain was precipitated by bending and
driving; he stated that he could not drive well. He had forward
flexion to 70 degrees, backward extension to 20 degrees, bilateral
lateral flexion to 20 degrees, and bilateral rotation to 35
degrees. There was painful motion on the last degree of the range
of motion measured. There was objective evidence of moderate
painful motion on all lumbar spine movements and of severe
lumbosacral paravertebral muscle spasm. There was no evidence of
muscle weakness, with muscle strength graded 5/5. He had severe
tenderness to palpation of the lumbosacral paravertebral muscles.
He did not have postural abnormalities or fixed deformities. He did
not have lower extremity muscle atrophy, and the gait cycle was
normal. He had positive straight leg raising and Lasegue's sign in
both legs at 90 degrees. Ankle jerks were absent bilaterally, and
knee jerks were diminished 1+ bilaterally. The diagnosis was lumbar
paravertebral myositis with a clinical bilateral L4-S1 lumbar
radiculopathy. Significantly, the examining VA doctor commented
that the clinical bilateral L4-S1 radiculopathy was not
etiologically related to the service-connected lumbar myositis; the
non-service connected back disorder (lumbar radiculopathy)
restricted the veteran to light work, and the only objective
findings related to the service-connected back disorder was the
range of motion and the muscle spasms.

On the November 2002 VA examination, he complained of moderate
localized low back pain but no lower extremity symptoms. He denied
any emergency room visits for severe low back pain, and he reported
several sessions of physical therapy with a private doctor,
resulting in good pain control. Pain was not precipitated by
anything. He reported having had 10 or 12 severe acute bouts of low
back pain in the past year, resulting in functional impairment and
requiring medical treatment (physical therapy, medications, and
strict bed rest for 3 days). He thought that he needed a cane,
although he had not been given a prescription for a cane.
Functionally, he had not worked since separation from service; due
to his low back pain, he had difficulty driving, bending, and
walking with loss of balance. On

- 7 -


examination, the lumbar spine had forward flexion to 45 degrees,
backward extension to 25 degrees, lateral flexions to 20 degrees,
and rotations to 30 degrees. There was painful motion on the last
degree of the range of motion measured, There was moderate
objective evidence of painful motion on all lumbar spine movements,
and there was moderate lumbar paravertebral muscle spasm. There was
no weakness of the legs with the normal muscle strength graded 5/5.
He had moderate tenderness to palpation on the lumbar paravertebral
muscles. He did not have any postural abnormalities or fixed
deformities. Neurologically, Goldthwait's sign, straight leg
raising, and Lasegue's sign were negative bilaterally. Knee jerks
were 2+ bilaterally. Right ankle jerk was absent, and left ankle
jerk was 1+. Lower extremity muscles were not atrophied. His gait
cycle was normal. The diagnosis was lumbar paravertebral myositis.
The examining VA doctor also commented that the veteran had
clinical bilateral L4-S1 lumbar radiculopathy that was not service
connected and that was a far more serious condition that was
overshadowing the service-connected disability.

Thus, the medical evidence shows some treatment for low back pain,
but motility treatment for cervical spine pain, which is not
service-connected. In addition, the two most recent VA examinations
have also diagnosed the veteran as having clinical bilateral L4-S1
lumbar radiculopathy which is not service connected and which is a
far more serious condition that was overshadowing the service-
connected disability. The July 1998 VA examination report concluded
that while the non-service-connected lumbar radiculopathy restricts
the veteran to light work, and the only objective findings related
to the service-connected back disorder are the range of motion and
the muscle spasms.

The VA examinations conducted in connection with this claim have
shown fluctuation in limitation from examination to examination;
flexion has been between 45 and 70 degrees, extension has been
between 20 and 25 degrees, bilateral rotation has been 20 and 25
degrees, and bilateral lateral flexion has been between 15 and 35
degrees. There also has been on motion at the last degree of motion
measured. While these measurements indicate limitation of motion,
they are moderate and not severe, in that they exhibit range of
motion in between full motion and full

- 8 -

limitation of motion. Most recently, the veteran's service-
connected lumbar spine disability has been manifested by symptoms
that include severe tenderness to palpation, but the benchmark for
evaluating his myositis is limitation of motion; severe limitation
of lumbar spine motion has not been shown. Even upon consideration
of the painful motion and functional limitation to pain and the
other factors enumerated in DeLuca, supra, there is no basis for an
increased rating.

None of the examinations shows listing of the whole spine to the
opposite side, marked limitation of forward bending in standing
position, loss of lateral motion with osteoarthritic changes,
narrowing or irregularity of joint space, or some of the above with
abnormal mobility on forced motion. Moreover, the most recent
examination found a negative Goldthwait's sign. Thus, the criteria
for a 40 percent rating based on the diagnostic code for
lumbosacral strain are not met.

The veteran does have radiculopathy of L5-S1, but VA examinations
have ruled out any etiological relationship between such
radiculopathy and the service-connected myositis, lumbosacral
paravertebral. Therefore, it would be inappropriate to rely on the
diagnostic code involving intervertebral disc syndrome. See 38
C.F.R. 4.71a, DC 5293 (2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002)
(revising 38 C.F.R. 4.71, DC 5293 effective Sep. 23, 2002).

Therefore, the Board concludes that the evidence does not support
an evaluation in excess of 20 percent for service-connected
myositis, lumbosacral paravertebral.

- 9 -

ORDER

An increased disability rating for myositis, lumbosacral
paravertebral, currently evaluated as 20 percent disabling, is
denied.

MARK W. GREENSTREET 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 10 -



